Citation Nr: 0916378	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for low back pain, status post L5-S1 discectomy and 
fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During an April 2008 Travel Board hearing before the 
undersigned, the Veteran stated that he goes to the Cheyenne 
VA for treatment "usually every month".  The claims file 
contains treatment records for one visit in December 2007 and 
one visit in April 2008 only.  

The VA has a duty to assist claimants, to include "obtaining 
... records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records."  
38 U.S.C.A. § 5103A(c); see also 38 C.F.R. § 3.159(c)(3).  
The RO should request all Cheyenne VA treatment records.

Additionally, the Veteran has consistently complained of 
tingling or numbness in the right leg and foot associated 
with his low back disability.  In the March 2008 supplemental 
statement of the case (SSOC), the RO noted that a separate 
evaluation for this complaint was not warranted due to a lack 
of diagnosis for any neurological abnormality.  A December 
2006 VA medical examination included a neurological 
examination with normal results.  However, an April 2008 VA 
treatment record included a diagnosis for sciatica, as well 
as the ongoing diagnosis for low back pain.

The Veteran should be afforded a new VA examination, pursuant 
to the April 2008 diagnosis of sciatica as well as the 
Veteran's consistent reports of right leg difficulties 
associated with his low back disability.

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain all of the 
Veteran's VA medical records from his 
separation in March 2007 through the 
present.  

2.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his low back 
disability.  The examiner should include a 
thorough neurological examination to 
determine any current disabilities of the 
lower extremities.  The examiner should 
clearly state whether any current 
neurological disabilities are associated 
with the service-connected low back 
disability.

3.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




